DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11461975. in view of Ghosh et al (US 20080238916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a continuation of US Patent 11461975 and this application claims with more words but in a broader manner the invention concisely claimed in US Patent 11461975.
The claims map to each other as follows:
Instant Application
US Patent 11461975
Claim 1
A method, comprising: 

determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; 

determining a field of view at the current viewpoint, wherein the field of view is an area associated with a viewing angle and a visible distance; 

determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint, wherein the target viewpoint is outside the area of the field of view at the current viewpoint; and 

causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint.
Claim 1
A method, comprising: 

determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; 

determining a field of view at the current viewpoint, wherein the field of view is associated with a viewing angle and a visible distance; 

determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint; 




causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint; determining an observing height for the current viewpoint based on a set of 3D coordinates associated with the current viewpoint; determining, for the guidance UI, a scaling ratio based on the observing height at the current viewpoint and a standard observing height, the standard observing height associated with a standard shape of an indicator; and scaling, based on the scaling ratio, a shape of the indicator comprised in the guidance UI from the standard shape of the indicator associated with the standard observing height.
Claim 2
The method according to claim 1, wherein the set of 3D coordinates is associated with a 3D coordinate system, and wherein determining the search space comprises: projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints.
Claim 2
The method according to claim 1, wherein the set of 3D coordinates is associated with a 3D coordinate system, and wherein determining the search space comprises: projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints.
Claim 3
The method according to claim 2, wherein determining the search space further comprises: determining, a plurality of first distances associated with the set of 2D coordinates for the plurality of viewpoints and a set of 2D coordinates for the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, and wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of first distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 3
The method according to claim 2, wherein determining the search space further comprises: determining, a plurality of first distances associated with the set of 2D coordinates for the plurality of viewpoints and a set of 2D coordinates for the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, and wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of first distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 4
The method of claim 3, wherein determining the target viewpoint in the search space further comprises: determining a single viewpoint, of the plurality of viewpoints in the search space, wherein the single viewpoint is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint; and determining the single viewpoint as the target viewpoint, and wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 4
The method according to claim 3, wherein determining the target viewpoint in the search space further comprises: determining a single viewpoint, of the plurality of viewpoints in the search space, wherein the single viewpoint is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint; and determining the single viewpoint as the target viewpoint, and wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 5
The method of claim 3, wherein determining the target viewpoint in the search space further comprises: determining at least two viewpoints, of the plurality of viewpoints, in the search space, wherein each of the determined viewpoints is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint and a first distance, of the plurality of first distances, greater than the visible distance at the current viewpoint; and determining a viewpoint, of the at least two viewpoints, as the target viewpoint based on the viewpoint having a shortest first distance, wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 5
The method according to claim 3, wherein determining the target viewpoint in the search space further comprises: determining at least two viewpoints, of the plurality of viewpoints, in the search space, wherein each of the determined viewpoints is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint and a first distance, of the plurality of first distances, greater than the visible distance at the current viewpoint; and determining a viewpoint, of the at least two viewpoints, as the target viewpoint based on the viewpoint having a shortest first distance, wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 6
The method of claim 2, wherein determining the search space further comprises: determining a plurality of second distances associated with the set of 2D coordinates for the plurality of viewpoints and a center line of the field of view at the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of second distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 6
The method according to claim 2, wherein determining the search space further comprises: determining a plurality of second distances associated with the set of 2D coordinates for the plurality of viewpoints and a center line of the field of view at the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of second distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 7
The method of claim 6, wherein the target viewpoint has the shortest second distance of the plurality of second distances in the search space.
Claim 7
The method of claim 6, wherein the target viewpoint has the shortest second distance of the plurality of second distances in the search space.
Claim 8
The method of claim 6, wherein the method further comprises: determining a mid-point between the target viewpoint and the current viewpoint and a line between the viewpoint and the current viewpoint; determining a perpendicular line associated with the mid-point and the line between the target viewpoint and the current viewpoint; determining a shape of the indicator based on an arc defined by an intersection between the perpendicular line and a coordinate axis associated with the current viewpoint; and generating the guidance UI based on the shape of the indicator.
Claim 8
The method of claim 6, wherein the method further comprises: determining a mid-point between the target viewpoint and the current viewpoint and a line between the viewpoint and the current viewpoint; determining a perpendicular line associated with the mid-point and the line between the target viewpoint and the current viewpoint; determining a shape of the indicator based on an arc defined by an intersection between the perpendicular line and a coordinate axis associated with the current viewpoint; and generating the guidance UI based on the shape of the indicator.
Claim 9
The method of claim 1, wherein the viewing angle at the current viewpoint is partitioned into a number of portions, and wherein the method further comprises: determining, based on a target angle associated with the target viewpoint, a portion of the viewing angle that the target viewpoint falls in; determining a shape of the indicator corresponding to the portion of the viewing angle that the target viewpoint falls in; and generating the guidance UI based on the shape of the indicator.
Claim 9
The method according to claim 1, wherein the viewing angle at the current viewpoint is partitioned into a number of portions, and wherein the method further comprises: determining, based on a target angle associated with the target viewpoint, a portion of the viewing angle that the target viewpoint falls in; determining a shape of the indicator corresponding to the portion of the viewing angle that the target viewpoint falls in; and generating the guidance UI based on the shape of the indicator.
Claim 10
The method of claim 9, wherein the shape of the indicator comprises one or more arrows pointing in a particular direction.
Claim 10
The method of claim 9, wherein the shape of the indicator comprises one or more arrows pointing in a particular direction.
Claim 11
The method of claim 1, wherein causing the display of the guidance UI is dynamically updated, in response to the field of view at the current viewpoint changes.
Claim 11
The method of claim 1, wherein causing the display of the guidance UI is dynamically updated, in response to the field of view at the current viewpoint changes.
Claim 12
A device, comprising: 
one or more processors; and 
a non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors to facilitate: 
determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; 

determining a field of view at the current viewpoint, wherein the field of view is an area associated with a viewing angle and a visible distance; 

determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint, wherein the target viewpoint is outside the area of the field of view at the current viewpoint; and 
causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint.
Claim 12
A device, comprising: 
one or more processors; and 
a non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors to facilitate: 
determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; 

determining a field of view at the current viewpoint, wherein the field of view is associated with a viewing angle and a visible distance; 

determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint; 




causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint; determining an observing height for the current viewpoint based on a set of 3D coordinates associated with the current viewpoint; determining, for the guidance UI, a scaling ratio based on the observing height at the current viewpoint and a standard observing height, the standard observing height associated with a standard shape of an indicator; and scaling, based on the scaling ratio, a shape of the indicator comprised in the guidance UI from the standard shape of the indicator associated with the standard observing height.
Claim 13
The device of claim 12, wherein the set of 3D coordinates is associated with a 3D coordinate system, and wherein determining the search space further comprises: projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints.
Claim 13
The device of claim 12, wherein the set of 3D coordinates is associated with a 3D coordinate system, and wherein determining the search space further comprises: projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints.
Claim 14
The device of claim 13, wherein determining the search space further comprises: determining a plurality of first distances associated with the set of 2D coordinates for the plurality of viewpoints and a set of 2D coordinates for the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, and wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of first distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 14
The device of claim 13, wherein determining the search space further comprises: determining a plurality of first distances associated with the set of 2D coordinates for the plurality of viewpoints and a set of 2D coordinates for the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, and wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of first distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 15
The device of claim 14, wherein determining the search space further comprises: determining a single viewpoint, of the plurality of viewpoints in the search space, wherein the single viewpoint is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint; and determining the single viewpoint as the target viewpoint, and wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 15
The device of claim 14, wherein determining the search space further comprises: determining a single viewpoint, of the plurality of viewpoints in the search space, wherein the single viewpoint is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint; and determining the single viewpoint as the target viewpoint, and wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 16
The device of claim 14, determining the search space further comprises: determining at least two viewpoints, of the plurality of viewpoints, in the search space, wherein each of the determined viewpoints is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint and a first distance, of the plurality of first distances, greater than the visible distance at the current viewpoint; and determining a viewpoint, of the at least two viewpoints, as the target viewpoint based on the viewpoint having a shortest first distance, wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 16
The device of claim 14, determining the search space further comprises: determining at least two viewpoints, of the plurality of viewpoints, in the search space, wherein each of the determined viewpoints is associated with an angle, of the plurality of angles, smaller than the viewing angle at the current viewpoint and a first distance, of the plurality of first distances, greater than the visible distance at the current viewpoint; and determining a viewpoint, of the at least two viewpoints, as the target viewpoint based on the viewpoint having a shortest first distance, wherein causing display of the guidance UI comprises generating the guidance UI based on the target angle associated with the target viewpoint and the viewing angle at the current viewpoint.
Claim 17
The device of claim 13, wherein determining the search space further comprises: determining a plurality of second distances associated with the set of 2D coordinates for the plurality of viewpoints and a center line of the field of view at the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of second distances, associated with the target viewpoint and a target angle, of the plurality of angles, associated with the target viewpoint.
Claim 17
The device of claim 13, wherein determining the search space further comprises: determining a plurality of second distances associated with the set of 2D coordinates for the plurality of viewpoints and a center line of the field of view at the current viewpoint; and determining a plurality of angles associated with the set of 2D coordinates for the plurality of viewpoints and the set of 2D coordinates for the current viewpoint, wherein determining the target viewpoint in the search space is based on a target distance, of the plurality of second distances, associated
Claim 18
The device of claim 17, wherein the target viewpoint has the shortest second distance of the plurality of second distances within the search space.
Claim 18
The device of claim 17, wherein the target viewpoint has the shortest second distance of the plurality of second distances within the search space.
Claim 19
The device of claim 12, wherein the viewing angle at the current viewpoint is partitioned into a number of portions, and 
wherein the computer-executable instructions, when executed by one or more processors, cause the one or more processors to further facilitate: 
determining, based on a target angle associated with the target viewpoint, a portion of the viewing angle that the target viewpoint falls in; determining a shape of the indicator corresponding to the portion of the viewing angle that the target viewpoint falls in; and generating the guidance UI based on the shape of the indicator.
Claim 9
The method according to claim 1, wherein the viewing angle at the current viewpoint is partitioned into a number of portions, and wherein the method further comprises: 



determining, based on a target angle associated with the target viewpoint, a portion of the viewing angle that the target viewpoint falls in; determining a shape of the indicator corresponding to the portion of the viewing angle that the target viewpoint falls in; and generating the guidance UI based on the shape of the indicator.
Claim 20
A non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors to facilitate: 
determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; determining a field of view at the current viewpoint, wherein the field of view is an area associated with a viewing angle and a visible distance; 
determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint, wherein the target viewpoint is outside the area of the field of view at the current viewpoint; and 
causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint.
Claim 19
A non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors to facilitate: 
determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space, wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space; determining a field of view at the current viewpoint, wherein the field of view is associated with a viewing angle and a visible distance; 
determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint; 



causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint; determining an observing height for the current viewpoint based on a set of 3D coordinates associated with the current viewpoint; determining, for the guidance UI, a scaling ratio based on the observing height at the current viewpoint and a standard observing height, the standard observing height associated with a standard shape of an indicator; and scaling, based on the scaling ratio, a shape of the indicator comprised in the guidance UI from the standard shape of the indicator associated with the standard observing height.


Regarding corresponding independent claims 1, 12 and 20 of the instant application, US Patent 11461975 does not disclose, wherein the target viewpoint is outside the area of the field of view at the current viewpoint.
However, Ghosh discloses wherein the target viewpoint is outside the area of the field of view at the current viewpoint (Ghosh [0079], “Clicking on the triangle on the right side … in FIG. 8 would rotate the scene and the cube to the Right view … the triangles of the present invention are only visible when directly on a face view (rotating to the right view which is only visible when directly on a face view reads on, “wherein the target viewpoint is outside the area of the field of view at the current viewpoint”, in this case the Right view represents, a target viewpoint that is outside the area of the field of view at the current viewpoint).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 11461975 with Ghosh to display different distinct viewpoints outside of a current field of view. This would have been done to enable users to explore different viewpoints in an independent manner without interference from a current viewpoint.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 20080238916 A1) in view of McConkie et al (US 6828962 B1).
Regarding claim 1, A method (Ghosh [0004], “a method”), comprising: 
determining, for a current viewpoint, a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space (Ghosh [0037], “3D window that displays and controls the current viewpoint on the model compressing access to all twenty-six (26) viewpoints (a search space associated with a plurality of viewpoints other than the current viewpoint in a three-dimensional (3D) space)”), 
wherein the search space comprises a set of 3D coordinates for each of the plurality of viewpoints, wherein the set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space (Ghosh [0130], “a 3D representation of a coordinate system of the scene is displayed. The 3D representation has a current viewpoint and includes one or more faces, one or more edges, and one or more corners. Each face, edge, and corner of the representation represents a corresponding viewpoint of the scene (set of 3D coordinates indicates a position of the corresponding viewpoint in the 3D space).”); 
determining a field of view at the current viewpoint, wherein the field of view is an area associated with a viewing angle (Ghosh [0078], “FIG. 8 illustrates … large center cube with selectable faces, edges, and corners.”); 
determining, based on the field of view at the current viewpoint, a target viewpoint in the search space of the current viewpoint, wherein the target viewpoint is outside the area of the field of view at the current viewpoint (Ghosh [0079], “Clicking on the triangle on the right side … in FIG. 8 would rotate the scene and the cube to the Right view (determining a target viewpoint in the search space of the current viewpoint) … the triangles of the present invention are only visible when directly on a face view (rotating to the right view which is only visible when directly on a face view reads on, “wherein the target viewpoint is outside the area of the field of view at the current viewpoint”, in this case the Right view represents, a target viewpoint that is outside the area of the field of view at the current viewpoint).”); and 
causing display of a guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint (Ghosh [0079], “Clicking on the triangle on the right side (displaying of a triangle/guidance user interface (UI) comprising an indicator corresponding to the target viewpoint in the field of view at the current viewpoint) … in FIG. 8 would rotate the scene and the cube to the Right view”).
Ghosh does not explicitly disclose the highlighted feature
determining a field of view at the current viewpoint, wherein the field of view is associated with a visible distance
However, McConkie discloses the highlighted feature
determining a field of view at the current viewpoint, wherein the field of view is associated with a visible distance (McConkie fig. 2; col. 7, l. 46, “an optimal vantage point defines an optimal orientation of an object relative to a viewpoint, an optimal distance between the object and the viewpoint (field of view is associated with a visible distance)”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh with McConkie to utilize distance when processing viewpoints. This would have been done to generate an accurate and error display of the object being viewed.
Regarding claim 9, Ghosh in view of McConkie discloses the method of claim 1, wherein the viewing angle at the current viewpoint is partitioned into a number of portions (Ghosh fig. 10 – referring to the middle as a current viewpoint, the viewpoint is partitioned into Front and Right portions), and 
wherein the method further comprises: 
determining, based on a target angle associated with the target viewpoint, a portion of the viewing angle that the target viewpoint falls in (Ghosh fig. 10 – referring to the middle and right images, wherein the right image is a target viewpoint at a target angle that is in the portion of the viewing angle of the middle image); 
determining a shape of the indicator corresponding to the portion of the viewing angle that the target viewpoint falls in (Ghosh fig. 10; [0082], “FIG. 10 illustrates expanded hit areas for boundary buttons and additional buttons … Clicking anywhere within a highlighted region 1002 will select the corresponding button. As illustrated, interior buttons are the same size as they appear to be but the boundary buttons are more than twice as large as they appear to be. (determining a shape of the indicator corresponding to the portion of the viewing angle that the Front/target viewpoint falls in)”); and 
generating the guidance UI based on the shape of the indicator (Ghosh fig. 10 [0082], “As illustrated, interior buttons are the same size as they appear to be but the boundary buttons are more than twice as large as they appear to be (guidance UI based on the shape of the indicator).”).
Regarding claim 10, Ghosh in view of McConkie discloses the method of claim 9, wherein the shape of the indicator comprises one or more arrows pointing in a particular direction (Ghosh fig. 10 – rightmost image comprises arrows pointing in particular directions; [0080], “Clicking the bottom (clockwise) arrow rotates the scene and the cube 90.degree.”).
Regarding claim 11, Ghosh in view of McConkie discloses the method of claim 1, wherein causing the display of the guidance UI is dynamically updated, in response to the field of view at the current viewpoint changes (Ghosh fig. 10; Guidance UI changes dynamically as the fov at the current viewpoint changes).
Claim 12 recites a device which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the device of claim 12.
Additionally Ghosh discloses
a device (Ghosh fig. 1)
one or more processors; and a non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors (Ghosh [0062], “graphics program 308 are tangibly embodied in a computer-readable medium … Further, the graphics program 308 is comprised of instructions which, when read and executed by the computer 300, causes the computer 300 to perform the steps necessary to implement and/or use the present invention.”).
Claim 19 recites a device which corresponds to the function performed by the method of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the device of claim 19.
Claim 20 recites a non-transitory computer-readable medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable medium of claim 20.
Additionally Ghosh discloses
non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processors, cause the one or more processors (Ghosh [0062], “graphics program 308 are tangibly embodied in a computer-readable medium … Further, the graphics program 308 is comprised of instructions which, when read and executed by the computer 300, causes the computer 300 to perform the steps necessary to implement and/or use the present invention.”).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of McConkie and further view of Tokita et al (US 20100302239 A1).
Regarding claim 2, Ghosh in view of McConkie discloses the method according to claim 1, and further discloses wherein the set of 3D coordinates is associated with a 3D coordinate system (Ghosh [0130], “a 3D representation of a coordinate system of the scene is displayed”), and wherein determining the search space comprises: 
but does not disclose
projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints
However, Tokita suggests
projecting the set of 3D coordinates onto a 2D coordinate system to generate a set of 2D coordinates for each of the plurality of viewpoints, and wherein determining the target viewpoint in the search space is based on the set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints (Tokita fig. 3; [0047], “coordinate data table 71, as shown in FIG. 3, renews and stores a 2D coordinate (xt, yt) that indicates the touched position (touched position corresponds to a target viewpoint of a plurality of viewpoints, see for example fig. 2) on the upper image display part 51 detected by the touch panel 40 and a 3D coordinate (Xt, Yt, Zt) in the virtual 3D space corresponding to the 2D coordinate (xt, yt) (each new touched position corresponds to a new 3D viewpoint and a corresponding 2D coordinate; fig. 2 discloses a plurality of 3D coordinates that translate to 2D coordinates for corresponding touch events, thus reading on, “3D coordinates projected to a set of 2D coordinates associated with the target viewpoint of the plurality of viewpoints”)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh with Tokita to generate a 2D coordinate of a new 3D viewpoint. This would have been done to generate new viewpoints accurately and efficiently by processing a reduced amount of 2d data.
Claim 13 recites a device which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the device of claim 13.
Allowable Subject Matter
Claims 3-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, none of the prior art of record, alone or in combination, disclose determining the target viewpoint as recited in the claim.
Claims 4-5 are allowed for depending from claim 3.
Claim 6, is objected to in a similar manner as claim 3 for reciting similar subject matter as claim 3.
Claims 7-8 are allowed for depending from claim 6.
Claim 14, is objected to in a similar manner as claim 3 for reciting similar subject matter as claim 3.
Claims 15-16 are allowed for depending from claim 14.
Claim 17, is objected to in a similar manner as claim 3 for reciting similar subject matter as claim 3.
Claim 18 is allowed for depending from claim 17.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612